No. 04-01-00743-CV
C. E. BREHM,
Appellant
v.
GULFSTREAM COACH, INC.,
Appellee
From the 38th Judicial District court, Medina County, Texas
Trial Court No. 01-04-15520-CV
Honorable Mickey R. Pennington, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	February 27, 2002
	Appellant's notice of appeal, which was due on November 12, 2000, was not timely filed, nor
was a motion for extension of time filed.  On January 23, 2002, this court ordered appellant to file
by February 7, 2002, a reasonable explanation for failing to timely file the notice of appeal.  Appellant
did not respond.  Accordingly, the appeal is dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  Costs of appeal are taxed against appellant.							PER CURIAM
DO NOT PUBLISH